MEMORANDUM **
Appellant Andre Young seeks damages pursuant to 42 U.S.C. § 1988, alleging a violation of his constitutional rights. Specifically, Young argues that defendants committed perjury, fabricated evidence, destroyed evidence and induced a victim to testify falsely at Young’s 1986 rape trial. Young’s claim is barred by the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2864, 129 L.Ed.2d 383 (1994). Young cannot collaterally attack his conviction by filing a § 1983 claim without proving that the conviction or sentence has been “reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such determination, or called into question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87, 114 S.Ct. 2364.
Accordingly, the district court is AFFIRMED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.